FILED
                              NOT FOR PUBLICATION                           MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA LOURDES MENDOZA, a.k.a.                    No. 09-70606
Maria Lourdes Mendoza Padilla;
RAPHAELLA MENDOZA,                               Agency Nos. A096-581-106
                                                             A096-581-107
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Maria Lourdes Mendoza and Raphaella Mendoza, natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s removal order. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s finding of fact, and review de novo questions of law. Vasquez v. Holder,

602 F.3d 1003, 1009 (9th Cir. 2010). We deny the petition for review.

         Substantial evidence supports the agency’s finding that Maria Lourdes

Mendoza willfully misrepresented a material fact in order to obtain permanent

residence based on marriage to a United States citizen, and is therefore removable

under 8 U.S.C. § 1227(a)(1)(A); Forbes v. INS, 48 F.3d 439, 441-42 (9th Cir.

1995).

         Petitioners’ contention that the agency ignored the evidence in Maria

Lourdes Mendoza’s application for cancellation of removal as a battered spouse

under 8 U.S.C. § 1229b(b)(2) is not supported by the record.

         Petitioners’ remaining contention is unavailing.

         PETITION FOR REVIEW DENIED.




                                            2                                    09-70606